ROBERTSON, Presiding Judge.
The two issues raised on appeal by the husband, Robin Michael Skipper, in this divorce case are whether the trial court abused its discretion by following an agreement between the parties entered into the record in open court regarding custody and visitation and whether the trial court complied with the child support guidelines.
The judgment of the trial court is affirmed on the authority of § 34-3-21, Code 1975, and Borders v. Borders, 597 So.2d 1373 (Ala.Civ.App.1992), as to the issue of custody and visitation, and on the authority of Doyle v. Doyle, 579 So.2d 651 (Ala.Civ.App.1991), as to the issue of child support.
AFFIRMED.
THIGPEN and YATES, JJ., concur.